Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because reference “47” in Figure 3 should be “48” and reference “48” should be “47”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, 
“immovably”.
“subregion”
“free-standing”
“partially free-standing”
“motion-coupled”
“positionally fixed manner”
“a securing of the cable section”
“impinges”
“+++”
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “spring steel element should have support in the specs.
Claim Objections
Claim 11 is objected to because of the following informalities:  The term “curvature of coil” should read “curvature of the coil”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the carrier arrangement" in line 7 from the bottom.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the carrier arrangement” is considered “the support arrangement”.
Claim 7 recites the limitation "the support contours" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation of “a spring steel element”. There is insufficient antecedent basis for this limitation in the specs.
Claim  2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no support in the specification that the winding device is mounted on the coupling element and/or has a fixing connection. For examination purposes, the winding device is considered mounted on the coupling element or has a fixing connection. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “two points of fixing”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, 14, 15, 17, 18, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mutlu et al. (US 9744821 B2), hereinafter Mutlu.
Regarding claim 1, Mutlu (Figures 1-7) discloses a trailer coupling (20) having a support arrangement (supporting unit 28) that is adapted to be fastened, to a motor vehicle (10), on which a bearing (pivot bearing unit 30) is mounted, wherein on the bearing a coupling element (ball neck 40) is adjustably moveable between a use position (working position A) which is suitable for coupling a trailer or load carrier to the coupling element, and in which when the trailer coupling is mounted on the motor vehicle the coupling element projects rearwardly of the motor vehicle, and a non-use position (rest position R) in which the coupling element is moved behind a bumper (bumper unit 16) of the motor vehicle, wherein on the coupling element, a connecting device (contact unit 64) for connecting an on-board network of the trailer or load carrier to an on-board network of the motor vehicle is mounted, wherein the connecting device is connectable, to the on-board network of the motor vehicle by means of a cable (cable 70) comprising a flexible cable section (transition portion 84), which at a first longitudinal end (attachment point 72) is attached to the coupling element in a positionally fixed manner with respect to the support arrangement, and at a second longitudinal end (guided portion 82) is attached to the coupling element in a positionally fixed manner, and which follows the movement of the coupling element between the use position and the non-use position, wherein the cable comprises a winding device (cable harness holder 102) for winding up a winding section (84) of the cable section onto a coil (loop 86 and 88) when the coupling element is moved between the use position and the non-use position.
Regarding claim 2, Mutlu (Figures 6 and 7) further teaches that the winding device is mounted on the coupling element or has a fixed connection or is motion-coupled to the coupling element, so that during the adjustment movement between the use position and the non-use position, the winding device is driven for winding up or unwinding the coil (Col. 4, lines 55-62 and Col. 5, lines 10-23).
Regarding claim 3, Mutlu further teaches that the winding device comprises a winding body (rotary joint 104) for winding up the cable section, onto which the cable section can at least in part be wound (Col. 5, lines 10-23).
Regarding claim 4, Mutlu further teaches that the winding device comprises a winding body for winding up the cable section, which forms a winding aid to support creation the coil (Col. 5, lines 10-23).
Regarding claim 5, Mutlu (Figure 5) further teaches that the winding section configures the coil at least in sections in a freestanding manner without support on a winding body (Col. 5, lines 10-23).
pivot axis 50) between the use position and the non-use position (Col. 3, lines 47-61).
Regarding claim 9, Mutlu further teaches that the winding device is supported so that it rotates about the at least one pivot axis of the coupling element for winding up and unwinding the coil (Col. 4, line 59- Col. 5, line 4 and Col. 5, lines 10-23).
Regarding claim 10, Mutlu further teaches that the winding device, is arranged on a pivot bearing section (joint sleeve 124) able to pivot on the bearing of the coupling element or is formed by the pivot bearing section (Col. 4, lines 55-62).
Regarding claim 11, Mutlu (Figure 5) further teaches that the second longitudinal end of the cable section is attached to the coupling element with a curve with a direction of curvature that corresponds to the curvature of the coil (88).
Regarding claim 12, Mutlu (Figures 5 and 6) further teaches that a fastening of the cable section to the coupling element determines a direction of the coil to be created.
Regarding claim 14, Mutlu (Figures 5 and 6) further teaches that the cable between the second longitudinal end of the windable cable section and the connection device is attached to the coupling element in a positionally fixed manner. 
Regarding claim 15, Mutlu (Figures 4-6) further teaches that the cable between the second longitudinal end of the windable cable section and the connection device, is packed on the coupling element.
Regarding claim 17, Mutlu (Figures 3 and 4) teaches that the cable section between the coil and the support arrangement or the coupling element in the use position and the non-use 
Regarding claim 18, Mutlu (Figures 4-6) teaches the coil maintains its wound position without the effect of force or with the effect of a force that is lower than one for winding the coil (Note: it is clear from the Figures that no external forces needed for loop to maintain its wound position).
Regarding claim 22, Mutlu (Figure 6) teaches that the coil in the wound state comprises at least a three-quarters winding.
Allowable Subject Matter
Claims 6, 16, 19, 21, 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 13, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach trailer couplings of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611